J-A10019-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

WILLIAM GLENN CREPPS,

                            Appellant                 No. 499 WDA 2015


           Appeal from the Judgment of Sentence February 12, 2015
             In the Court of Common Pleas of Washington County
             Criminal Division at No(s): CP-63-CR-0002749-2013


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PANELLA, J.

MEMORANDUM BY BENDER, P.J.E.:                             FILED July 1, 2016

       Appellant, William Glenn Crepps, appeals from the judgment of

sentence of a fine of $300 and court costs, imposed after he was convicted,

following a trial de novo, of the summary offense of harassment, 18 Pa.C.S.

§ 2709(a)(1).        Appellant challenges the sufficiency and weight of the

evidence to sustain his conviction. After careful review, we affirm.

       The trial court summarized the facts of this case, as follows:

             On August 25, 2013, [] Appellant and [James Robert]
       Dawkins got into an altercation at the Chambers Dam
       Association.1    That morning, Dawkins was walking in the
       neighborhood to a neighbor’s home when [] Appellant, who was
       on a riding tractor at the time, rode up to Dawkins and began to
____________________________________________


1
  The Chambers Dam Association is a nonprofit organization comprised of 27
members, all of whom own cabins next to a lake formed by Chambers Dam
in Washington, Pennsylvania. See N.T. Trial, 2/12/15, at 10 (Dawkins’
describing the Chambers Dam Association).
J-A10019-16


      speak to him. Dawkins could not hear what [] Appellant was
      saying because the tractor was running, and so Dawkins walked
      towards [] Appellant so that he could hear. Then Appellant and
      Dawkins had the following verbal exchange:

         Appellant: “I didn’t change the god-damned locks.”
         Dawkins: “I didn’t say you changed the locks.”
         Appellant: “You’re a jagoff.”
         Dawkins: “Fuck you Bill.”

            Immediately following this verbal argument, [] Appellant
      got up off of his tractor and began walking towards Dawkins.
      After approaching Dawkins, [] Appellant began swinging his
      arms with closed fists towards Dawkins. Appellant then hit
      Dawkins in the cheek with one of his closed fists. During this
      altercation, Dawkins had a coffee cup in his right hand. When
      Dawkins raised this hand to defend himself against [] Appellant’s
      blows, his coffee cup was shattered by the force of [] Appellant’s
      arms and closed fists. Dawkins then had attempted to return to
      his home, but Appellant continued to pursue him. At that point,
      Dawkins swung his right foot out and tripped [] Appellant, which
      caused [] Appellant to fall and sustain a substantial head injury.

            Dawkins called 911 and [] Appellant got up off the ground
      and began throwing rocks at Dawkins. After this, [] Appellant
      got back onto the tractor. Shortly thereafter [] Appellant got off
      … the tractor once again and approached Dawkins and stated,
      “I’m going to go up on the hill and get my gun.” Dawkins and
      Appellant then exchanged more profanities, and [] Appellant
      went back onto the tractor until the police arrived. Ultimately[,]
      both men were charged with Simple Assault and Harassment.

Trial Court Opinion (TCO), 5/13/15, at 2-3 (citation to the record omitted).

      Prior to trial, the Commonwealth nolle prossed the charge of simple

assault against Appellant.    On February 12, 2015, the court convicted




                                    -2-
J-A10019-16



Appellant of summary harassment.2              Appellant was sentenced to a fine of

$300 and court costs.3

       On February 19, 2015, Appellant filed a post-sentence motion,

essentially challenging the sufficiency and weight of the evidence to sustain

his conviction.     That same day, the court issued an order scheduling a

hearing on that motion.         However, on February 20, 2015, the trial court

issued an order vacating its prior order for a hearing, concluding that no

post-sentence motions are permitted following a conviction for a summary

offense. See Order, 2/20/15 (citing Pa.R.Crim.P. 720(D) (“There shall be no

post-sentence motion in summary case appeals following a trial de novo in

the court of common pleas.”)).           The court further directed that Appellant

“has the right to file an appeal to the Pennsylvania Superior Court within 30

days from the entry of this order.” Id. Appellant filed a notice of appeal on

March 19, 2015, which the trial court considered as timely.             Under this

procedural posture, we will likewise deem Appellant’s notice of appeal as

being timely filed.    Appellant also timely complied with the trial court’s order




____________________________________________


2
  We note that on that same day, the court also conducted a separate, non-
jury trial and convicted Dawkins of summary harassment, as well. He was
sentenced to a fine of $300 and court costs. See TCO at 2 n.2.
3
  Appellant’s sentence was imposed on February 12, 2015, but the
sentencing order was not entered on the trial court’s docket until February
18, 2015.



                                           -3-
J-A10019-16



to file a Pa.R.A.P. 1925(b) concise statement of errors complained of on

appeal. Herein, he presents one issue for our review:

      I. The evidence presented by the Commonwealth was insufficient
      to support a conviction for harassment and the conviction of
      Appellant … was against the weight of the evidence as
      determined by the court.

Appellant’s Brief at 4.

      Preliminarily, we note that Appellant improperly combines two distinct

claims - a challenge to the sufficiency of the evidence, and an allegation that

the court’s verdict was contrary to the weight of the evidence. As discussed

in further detail, infra, the main focus of Appellant’s argument is an attack

on the weight of the evidence; nevertheless, we will begin with a brief

discussion of the sufficiency of the evidence to support his harassment

conviction.
            In reviewing a sufficiency of the evidence claim, we must
      determine whether the evidence admitted at trial, as well as all
      reasonable inferences drawn therefrom, when viewed in the light
      most favorable to the verdict winner, are sufficient to support all
      elements of the offense. Commonwealth v. Moreno, 14 A.3d
133 (Pa. Super. 2011). Additionally, we may not reweigh the
      evidence or substitute our own judgment for that of the fact
      finder. Commonwealth v. Hartzell, 988 A.2d 141 (Pa. Super.
      2009). The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.
      Moreno, supra at 136.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011).

      Appellant was convicted of harassment as defined in 18 Pa.C.S. §

2709(a)(1):




                                     -4-
J-A10019-16


      (a) Offense defined.--A person commits the crime of
      harassment when, with intent to harass, annoy or alarm
      another, the person:

         (1) strikes, shoves, kicks or otherwise subjects the other
         person to physical contact, or attempts or threatens to do
         the same[.]

      In concluding that the evidence was sufficient to prove that Appellant

committed this offense, the trial court explained:

             On August 25, 2013[,] Appellant and Dawkins got into a
      verbal disagreement that unfortunately escalated into a physical
      altercation. Dawkins and [] Appellant both testified that the
      men had exchanged unpleasant words.              Dawkins credibly
      testified before this Court that [] Appellant had told him what he
      believed was, “I’m going to kick your ass.” (NJT Transcript,
      Page 17, Lines 22-25). Trooper Ross, who responded to the
      scene, testified that [] Appellant … admitted to him that once the
      argument escalated he had told Dawkins, “I should get off this
      tractor and whoop your ass.” ([Id. at] 71, Lines 6-7). Dawkins
      credibly testified that after this threat was made, [] Appellant
      got … off of his tractor, and walked towards him. He testified
      that [] Appellant then began making swinging motions with
      closed fists in an attempt to hit Dawkins. In response, Dawkins
      stated that he raised his arms above his face to protect himself.
      He testified that he had a cup in his hand, and that [] Appellant’s
      swinging fists caused the mug to completely break. Dawkins
      credibly stated that [] Appellant’s conduct caused a scratch on
      his arm, and a cut on his thumb.

             Appellant admitted that while he and Dawkins did
      exchange heated words, he did not recall making any threat to
      Dawkins, but stated, “I can’t swear that I didn’t say it or that I
      did say it. I don’t remember.” ([Id. at] 96, Lines 18-24).
      When further questioned about this threat, [] Appellant testified
      that he “doubt[ed]” that he had said that ([Id. at] 97, Line 2).
      Appellant testified to a completely different version of events,
      wherein he stated that he believed that Dawkins had thrown a
      coffee cup at the back of his head and that is what caused his
      injuries. ([Id. at] 83-84, Lines 25-14).

            This [t]rial [c]ourt, sitting as both the trier-of-fact and the
      evaluator of credibility, determined that Appellant did in fact


                                      -5-
J-A10019-16


      strike Dawkins and did verbally threaten him, and accordingly
      [that] he was guilty of the summary offense of Harassment as
      defined by 18 Pa.C.S.A. § 2709(a)(1). Based on the testimony
      and evidence presented, this [c]ourt believes that …, despite
      [Appellant’s] testimony that he did not pursue or swing his fists
      at Dawkins, and that he “did not remember” threatening to
      injure Dawkins, … Appellant did in fact aggressively approach
      and strike Dawkins. The [c]ourt further found that based on the
      credible testimony of both Dawkins and Trooper Ross, that []
      Appellant did make a threat to physically harm Dawkins.
      Notably, [] Appellant did not testify that he did not make this
      statement. Despite the minor linguistic difference between the
      testimony of Dawkins and Trooper Ross regarding the specific
      words Appellant used to threaten Dawkins, this [c]ourt found
      that [] Appellant’s conduct as described above demonstrated
      that he did intend to threaten[,] and did so threaten[,] Dawkins
      with physical contact by stating[,] “I’m going to kick your ass,”
      or a variation thereof.

TCO at 5-6 (citation omitted; emphasis in original).

      The trial court, as fact-finder, credited the testimony of Dawkins and

Trooper Ross, and we may not disturb that credibility determination on

appeal. See Commonwealth v. Holmes, 663 A.2d 771, 774 (Pa. Super.

1995) (“On appeal we may not disturb [the fact-finder’s] determination as to

credibility.”) (citation omitted).   After reviewing the testimony of those

witnesses, we agree with the court that it was sufficient to demonstrate that

Appellant struck Dawkins, and threatened to further harm him, while

intending to “harass, annoy or alarm” Dawkins. 18 Pa.C.S. § 2709(a)(1).

      Before leaving this issue, however, we address Appellant’s argument

that the physical evidence supported his version of the altercation, rather

than Dawkins’ testimony.       See Appellant’s Brief at 12 (“Dawkins also

indicates that he smashed the mug in the confrontation with [A]ppellant ….



                                     -6-
J-A10019-16



But after traversing 50-60 feet parts of the coffee mug were still found next

to the tractor tire [it was uncontroverted][] … where [A]ppellant says he was

struck by the mug.”).    In support    of this claim, Appellant cites his own

testimony that shards of the coffee mug were on the ground next to the

tractor tire; our review of the record reveals that Appellant did not present

any physical evidence to support that testimony.       Therefore, contrary to

Appellant’s claim, this is not a case “where the evidence to support the

verdict is in contradiction to the physical facts….”   Id.   (citation omitted).

Thus, Appellant’s challenge to the sufficiency of the evidence is meritless.

      Next, we address Appellant’s argument that the court’s verdict was

contrary to the weight of the evidence.
      Our standard of review for a challenge to the weight of the
      evidence is well-settled: The finder of fact is the exclusive judge
      of the weight of the evidence as the fact finder is free to believe
      all, part, or none of the evidence presented and determines the
      credibility of the witnesses. See Commonwealth v.
      Champney, 574 Pa. 435, 444, 832 A.2d 403, 408 (2003), cert.
      denied, 542 U.S. 939, 124 S. Ct. 2906, 159 L. Ed. 2d 816 (2004).
      As an appellate court, we cannot substitute our judgment for
      that of the finder of fact. See id. Therefore, we will reverse a
      jury's verdict and grant a new trial only where the verdict is so
      contrary to the evidence as to shock one's sense of justice. See
      Commonwealth v. Passmore, 857 A.2d 697, 708 (Pa. Super.
      2004), appeal denied, 582 Pa. 673, 868 A.2d 1199 (2005). Our
      appellate courts have repeatedly emphasized that “[o]ne of the
      least assailable reasons for granting or denying a new trial is the
      lower court's conviction that the verdict was or was not against
      the weight of the evidence.” Commonwealth v. Forbes, 867
A.2d 1268, 1273 (Pa. Super. 2005) (internal quotes omitted).

         Furthermore,

         where the trial court has ruled on the weight claim below,
         an appellate court's role is not to consider the underlying

                                      -7-
J-A10019-16


          question of whether the verdict is against the weight of the
          evidence. Rather, appellate review is limited to whether
          the trial court palpably abused its discretion in ruling on
          the weight claim.

       Champney, 574 Pa. at 444, 832 A.2d at 408 (citation omitted).

Commonwealth v. Rabold, 920 A.2d 857, 860-61 (Pa. Super. 2007).

Additionally, this Court has declared that “[a]n abuse of discretion is more

than just an error of judgment and, on appeal, a trial court will not be found

to have abused its discretion unless the record discloses that ‘the judgment

exercised is manifestly unreasonable, or the result of partiality, prejudice,

bias, or ill-will.”    Commonwealth v. Lane, 424 A.2d 1325, 1328 (Pa.

Super. 1981) (citations omitted).

       Here, Appellant contends the court’s verdict was contrary to the

weight of the evidence because the court erroneously disregarded the

testimony of George McDonough, an ostensible eyewitness to the altercation

between Appellant and Dawkins.4 McDonough claimed that he was standing

beside Dawkins when Dawkins threw his coffee mug at Appellant, who was

sitting on the tractor.      See N.T. Trial, 2/12/15, at 41, 50.   According to

McDonough, the mug struck Appellant in the back of his head, cutting him.

Id. at 41.     McDonough testified that Appellant never got off the tractor

during the altercation with Dawkins. Id. at 53.


____________________________________________


4
 McDonough died prior to Appellant’s trial. However, his testimony from a
deposition he provided in a civil case related to the altercation between
Appellant and Dawkins was read into the record.



                                           -8-
J-A10019-16



     Appellant maintains that “[o]nly [] McDonough (an unbiased and

disinterested witness) gave an accurate portrayal of what occurred[,]” yet

“[t]he trial court abuse[d] its discretion by discarding his testimony solely

because there [was] what appears to the trial court to be a discrepancy in

[A]ppellant’s recollection of where McDonough was standing.”      Appellant’s

Brief at 14-15. The discrepancy to which Appellant refers is that McDonough

testified that when Dawkins threw the cup at Appellant, McDonough was

standing right beside Dawkins. See N.T. Trial, 2/12/15, at 41. However,

when Appellant took the stand, he testified on cross-examination as follows:

     [The Commonwealth:] When did you know what it was that hit
     you?

     [Appellant:] After I woke up.

     [The Commonwealth:] Okay. … [Y]ou woke up and you were
     disoriented, [and] at that point you see George McDonough and
     Forest Broderick; is that correct?

     [Appellant:] Yeah. They were coming down the hill.

     …

     [The Commonwealth:] Okay. And you were present when we
     read into the record that Mr. McDonough said he was standing
     right next to Mr. Dawkins when he threw the cup?

     [Appellant:] Yeah.

     [The Commonwealth:] Okay. Is Mr. McDonough lying about the
     fact that he was standing right there when Dawkins threw the
     cup?

     [Appellant:] No. That might be what he remembered. I swore
     to tell the truth when I come up here, and that’s what I’m doing.

     [The Commonwealth:] I understand. But when you were
     talking to Mr. Dawkins, was Mr. McDonough standing
     there next to him?

                                     -9-
J-A10019-16


      [Appellant:] No.

      [The Commonwealth:] Okay.           So Mr. McDonough, in his
      testimony, would be lying if he testified to that?

      [Appellant:] Maybe he misunderstood.

Id. at 98-99 (emphasis added).

      The trial court discussed the discrepancy between McDonough’s

testimony and Appellant’s, and why it found McDonough’s testimony

incredible, stating:

            Appellant [] argues that the [t]rial [c]ourt erred by
      discounting the testimony of George McDonough. … []
      McDonough testified that while he was standing next to Dawkins,
      Dawkins threw a coffee cup at the back of [] Appellant’s head
      and that is how Appellant sustained his injuries. (NJT Transcript,
      Pages 53-55, Lines 12-23). However, during Appellant’s cross-
      examination, Appellant testified that [] McDonough was not
      standing next to Dawkins. When asked if Mr. McDonough had
      lied about that fact, [] Appellant stated[,] “Maybe [McDonough]
      misunderstood.” ([Id. at] Page 99, Lines 1-7). Based on []
      McDonough’s testimony, and [] Appellant’s testimony that []
      McDonough could have “misunderstood” the events as they
      occurred on the day in question, this [c]ourt found []
      McDonough’s version of events to be unreliable.

TCO at 9.

      On appeal, Appellant essentially claims that the trial court abused its

discretion   by   disregarding    McDonough’s   testimony    based    on   an

inconsequential difference between his testimony and that of Appellant.

Appellant understates the significance of their differing accounts of where

McDonough was standing.          Appellant’s testimony that McDonough was

‘coming down the hill’ after the mug allegedly struck Appellant cast doubt on

McDonough’s ability to see what he claimed to have witnessed, and called


                                     - 10 -
J-A10019-16



into question the credibility of his overall testimony regarding the incident.

In light of this discrepancy, we ascertain no abuse of discretion in the trial

court’s decision to disbelieve McDonough’s and Appellant’s testimony and

accept that of Dawkins and Trooper Ross. Accordingly, the court did not err

in rejecting Appellant’s challenge to the weight of the evidence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/1/2016




                                    - 11 -